West, J.,
delivered the opinion of the court.
Thomas C. Payne petitioned the board of supervisors of Amherst county to establish a public road from his land through the lands of J. V. Howell and others to State Highway No. 18. Five viewers, appointed by the board, examined the route and reported that the road was a public necessity; should be opened and kept in order at the public expense, and that $150.00 would be a just compensation to Thomas Howell’s estate for the land which would be taken and the damages to the residue of the tract.
The widow and heirs at law of Thomas Howell were summoned to show cause against the report, and J. V. Howell appeared and defended on behalf of himself and *212the other heirs. Commissioners were appointed to ascer tain just compensation for the lands to be taken for the road and award damages, if any, resulting to adjacent or other property of the owners, beyond the peculiar benefits that would accrue to such properties. The commissioners fixed the value of the land taken at $300.00 and the damages at $700.00
The board decided that the compensation and damages allowed were excessive and unreasonable; that there were no funds available to pay the same or to construct the road; that it was not judicious and expedient to establish the road, and dismissed the proceeding. Prom this decision T. C. Payne appealed to the circuit court.
The circuit court, after hearing the testimony of numerous witnesses, including three members of the board of supervisors, and the arguments of counsel, entered the following judgment: The court “is of opinion and doth decide that the road in controversy is a public necessity and should be established as a public road; that the compensation and damages allowed by the commissioners to the landowners are excessive; that $100.00 is a just compensation for the land of Thomas Howell’s estate proposed to be taken for said road, and that $421.50 is a just amount of damages to the residue of the tract of said owners; and that the financial condition of the county of Amherst does not justify or allow the expenditure necessary to establish said road at this time. And upon the. court deciding that the road is a public necessity, but that the county has not sufficient funds available to pay the said damages and compensation, the appellant, one of the applicants before the board of supervisors, thereupon tendered in person to the court the sum of $521.50 in payment of the compensation and damages to which the *213court had determined the estate of Thomas Howell was entitled, and asked the court to order the road to be established as a public road; whereupon the court said it was without jurisdiction to accept the tender of the said $521.50 and refused to accept it and so orders.
“Therefore, the court doth adjudge and order that the decision of the board of supervisors refusing to establish said road as a public road and dismissing the proceeding for the establishment of the same, be and the same is hereby affirmed, and that this case be dismissed.
“And thereupon the appellant asked that this case be dismissed without prejudice to any of his rights, but the court declined so to do.
“And it is further considered by the court that the appellees recover against the appellant their costs by them in this behalf expended.”
To this judgment a writ of error was allowed by one of the judges of this court.
The only exception taken was to the action of the court in entering the foregoing judgment.
The plaintiff in error contends that, having decided that the road was a public necessity and should be established as a public road; that $521.50 was a just compensation for the lands of Thomas Howell’s estate proposed to be taken, and the damages to the residue of the tract, the court should have accepted the tender of the $521.50 and certified its action to the board of supervisors, whose duty it was to carry out the judgment of the court.
It is obvious that the clause in section 1980 of the Code requiring the court to certify its proceedings to the board of supervisors, “who shall carry out the judgment of the court,” has no application where the court affirms the decision of the board refusing to establish *214the road and dismissing the proceeding, for the reason that there is no judgment to be carried out.
 From a casual examination of the court’s order it appears in unequivocal language that the decision of the board of supervisors was affirmed. This being done it was unnecessary for the court to make any reference to the necessity for the road or what would be just compensation to the landowners, or the county’s lack of funds with which to pay the same, and the. court’s final judgment will not be reversed because of anything the court had to say on these subjects. There being nothing in the record to show what it would cost the county, in addition to the $521.50, to establish and maintain the road, there was no error in the. court’s action in refusing to accept that sum from one of the parties interested.
The evidence taken by. the court does not appear in the record by bill of exception or otherwise. The judgment of the court is presumed to be correct, and, in the absence of the evidence, we cannot say it is erroneous.

Affirmed.